DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a spectrometer device, classified in G01N 21/78.
II. Claims 17-20, drawn to a method of detection, classified in G01N 21/78.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Group I can be used to practice a materially different process than Group II where only one electronic device provided by the device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Daly on 8/24/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsborough, Richard P., Stephen Giardini, Do-Joong Lee, Jin Ho Kim, Keegan Quigley, Alexander Stolyarov, Lauren Cantley et al. "Fiber-based chemical sensing and sensing platforms with colorimetric dyes." In Chemical, Biological, Radiological, Nuclear, and Explosives (CBRNE) Sensing XIX, vol. 10629, pp. 122-130. SPIE, 2018. in view of Hughes (US 6051187 A).
	Regarding claim 1, Kingsborough teaches an “all-in-fiber/fabric spectrophotometer” with “LED light sources and photodetectors” and “colorimetric dyes will be adsorbed onto extruded fibers produced at NSRDEC and be placed in close proximity to the all-in-fiber/fabric spectrophotometer” (First paragraph of p. 4) the second fabric layer comprising a fiber fabric spectrometer substrate comprising a fiber material including one or more electronic devices, and the fiber fabric spectrometer substrate is configured to measure reflectance of a colorimetric substrate but does not appear to explicitly disclose a first fabric layer; and a second fabric layer coupled to the first fabric layer to form a pouch, wherein the pouch is configured to receive a colorimetric substrate disposed in the pouch.
	However, Hughes teaches “a breathable textile-plastic outer containment pouch 12 having a transparent plastic top surface 11 and an opaque bottom surface 13” (Fig. 1, Col. 2 Lines 45-48) a first fabric layer; and a second fabric layer coupled to the first fabric layer to form a pouch, where the “pouch contains a removable insert portion which comprises a breathable textile fabric containing an internal chamber which is adapted to store a biological indicator and/or chemical integrator” (Col. 1, Lines 61-64) wherein the pouch is configured to receive a colorimetric substrate and the fiber fabric spectrometer substrate is configured to measure reflectance of a colorimetric substrate disposed in the pouch.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrophotometer of Kingsborough to take the shape of a pouch described above by Hughes because it has a “reusable containment pouch” that is “capable of storing a biological indicator, a chemical integrator or both” (Col. 3 Lines 55-56 & 60-61).
	Regarding claim 2, Hughes the “pouch contains a removable insert portion which comprises a breathable textile fabric containing an internal chamber which is adapted to store a biological indicator and/or chemical integrator” (Col. 1, Lines 61-64) as described above.
	Regarding claim 3, Kingsborough teaches “colorimetric dyes will be adsorbed onto extruded fibers produced at NSRDEC and be placed in close proximity to the all-in-fiber/fabric spectrophotometer” (First paragraph of p. 4).  
	Regarding claim 4, Kingsborough teaches “LEDs have been embedded along with the electrical connections” (Second paragraph of p. 4) where the electrical connections control the LEDs.
	Regarding claim 5, Kingsborough teaches the use of chromogenic dyes (p.4 Table 1) which undergo a chemical reaction.
	Regarding claim 6, Hughes teaches “Pouch 12 further contains closure means 14 and 16 at one end which enable the device to seal opening 18 (FIG. 10) when the device is ready for use” (Col. 2 Lines 48-50) such as described for alignment in paragraph 43 of the Specification.
	Regarding claim 7, Kingsborough teaches “LEDs have been embedded along with the electrical connections” (Second paragraph of p. 4) where the electrical connections control the LEDs.
	Regarding claim 9, Kingsborough “LED light sources and photodetectors” and “colorimetric dyes will be adsorbed onto extruded fibers produced at NSRDEC and be placed in close proximity to the all-in-fiber/fabric spectrophotometer” (First paragraph of p. 4).
	Regarding claim 10, Kingsborough teaches “LED light sources and photodetectors” (First paragraph of p. 4).
	Regarding claim 11, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim have been disclosed by claim 10 and the apparatus of claim 10 is capable of having the plurality of LEDs emit frequency modulated light onto the at least one colorimetric sensor element. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 10 (see MPEP §2114).  Kingsborough teaches “colorimetric dyes will be adsorbed onto extruded fibers produced at NSRDEC and be placed in close proximity to the all-in-fiber/fabric spectrophotometer” (First paragraph of p. 4).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 10 and the apparatus of claim 10 is capable of having the plurality of photodiodes detect the reflectance of the at least one colorimetric substrate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 10 (see MPEP §2114).  Kingsborough teaches “colorimetric dyes will be adsorbed onto extruded fibers produced at NSRDEC and be placed in close proximity to the all-in-fiber/fabric spectrophotometer” (First paragraph of p. 4).
	Regarding claim 14, Kingsborough teaches “LED light sources and photodetectors” (First paragraph of p. 4) with red, green, and blue LEDs (Fig. 5).
	Regarding claim 15, Hughes teaches “a breathable textile-plastic outer containment pouch 12 having a transparent plastic top surface 11 and an opaque bottom surface 13” (Fig. 1, Col. 2 Lines 45-48) as described above.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsborough and Hughes as applied to claim 2 above, and further in view of Goledzinowski et al. (US 6627444 B1).
	Regarding claim 8, while Kingsborough and Hughes teach the spectrophotometer above with respect to claim 2, they do not appear to explicitly disclose a means for calibrating the fiber fabric spectrometer substrate.
	However, Goledzinowski teaches “a solid phase calibrant” on “suitable substrates” (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrophotometer of Kingsborough and Hughes to include the solid phase calibration samples of Goledzinowski because they are “suitable for use by untrained personnel to calibrate an analytical instrument under field conditions away from a laboratory” (Abstract).
	Regarding claim 16, while Kingsborough and Hughes teach the spectrophotometer above with respect to claim 2, they do not appear to explicitly disclose wherein the at least one colorimetric substrate is comprised of a fabric, paper, or glass.
However, Goledzinowski teaches “preferably, the substrate material is fiber glass” (Col. 3 Lines 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrophotometer of Kingsborough and Hughes to include the substrate of Goledzinowski because it “will not react with the analyte nor evolve any material which will interfere with the operation of the instrument to be calibrated” (Col. 5 Lines 15-17).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsborough and Hughes as applied to claim 10 above, and further in view of Farkas et al. (US 4241998 A).
	Regarding claim 13, while Kingsborough and Hughes teach the spectrophotometer above with respect to claim 10, they do not appear to explicitly disclose wherein the plurality of photodiodes comprises one of silicon (Si) photodiodes or indium gallium arsenide (InGaAs) photodiodes.
	However, Farkas teaches “silicon photodiodes” (Col. 10 Line 33).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrophotometer of Kingsborough and Hughes to include the silicon photodiodes of Farkas because they are cheap and “have adequate photometric performance at high light intensity level with regard to the signal/noise ratio” (Col. 10 Lines 32-35).
                         
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796